Exhibit 10.1


THERMON GROUP HOLDINGS, INC.
EXECUTIVE SEVERANCE PLAN
(Effective 6 March 2020)
In order to encourage the retention of key management employees and to replace
severance benefits previously provided under employment agreements with certain
officers, the Compensation Committee of the Board of Directors (the “Committee”)
of Thermon Group Holdings, Inc., a Delaware corporation (“TGH”), has adopted
this Executive Severance Plan (as it may be amended pursuant to the terms
hereof, this “Plan”).
TGH’s wholly owned subsidiary, Thermon Holding Corp., a Delaware Corporation
(the “Company”), previously entered into employment agreements with certain
officers of the Company. Upon and following the expiration and termination of
such employment agreements, Participants (as defined in Section 2) shall be
eligible for benefits pursuant to this Plan.
SECTION 1. Definitions. For purposes of this Plan, the following terms shall
have the meanings set forth below:
a.
“Accrued Rights” shall have the meaning set forth in Section 3(a).

b.
“Affiliate(s)” shall mean, with respect to any specified person, any other
person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
person, it being understood that control of an entity shall require the direct
or indirect ownership of a majority of the outstanding capital stock of such
entity. For purposes of the definition of “Affiliate(s),” the term “person” has
the meaning described in Section 13(d) of the Exchange Act, or any successor
statute thereto.

c.
“Annual Base Salary” shall mean, with respect to any Participant, such
Participant’s annual rate of base salary in effect immediately prior to such
Participant’s Termination Date (or, in the event of a termination for Good
Reason, the annual rate of base salary in effect immediately prior to the event
giving rise to the termination for Good Reason if such annual base salary is
higher than the annual base salary in effect immediately prior to such
Participant’s Termination Date). For the avoidance of doubt, Annual Base Salary
shall include annual base salary received by the Participant from TGH and all of
its Affiliates.

d.
“Annual Bonus” shall mean Participant’s target annual cash bonus for the fiscal
year in which the Termination Date occurs.  For the avoidance of doubt, Annual
Bonus shall include annual cash bonus received by the Participant from TGH and
all of its Affiliates.

e.
“Annual Equity Award” shall mean, with respect to the Chief Executive Officer,
annual equity awards received pursuant to the Company’s long-term incentive
program.

f.
“Board” shall mean the Board of Directors of TGH.

g.
“Cause” shall mean, with respect to any Participant, the occurrence of any one
of the following, as reasonably determined by the Board:

(i)
the commission by the Participant of a felony (or a crime involving moral
turpitude);





--------------------------------------------------------------------------------

Exhibit 10.1


(ii)
the theft, conversion, embezzlement or misappropriation by the Participant of
funds or other assets of the Company or any of its Affiliates or any other act
of fraud or dishonesty with respect to the Company or any of its Affiliates
(including acceptance of any bribes or kickbacks or other acts of self-dealing);

(iii)
intentional, grossly negligent, or unlawful misconduct by the Participant which
causes harm or embarrassment to the Company or any of its Affiliates or exposes
the Company or any of its Affiliates to a substantial risk of harm or
embarrassment;

(iv)
the violation by the Participant of any law or Company policy regarding
employment discrimination or sexual harassment;

(v)
the failure by the Participant to comply with any material policy generally
applicable to Company employees, which failure is not cured within 30 days after
notice to the Participant;

(vi)
the repeated failure by the Participant to follow the reasonable directives of
any supervisor or the Board, which failure is not cured within 30 days after
notice to the Participant;

(vii)
the unauthorized dissemination by the Participant of confidential information in
violation of the Participant’s obligations under his or her employment agreement
or any other agreement to which TGH or any of its Affiliates is party;

(viii)
any material misrepresentation or materially misleading omission in any resume
or other information regarding the Participant (including the Participant’s work
experience, academic credentials, professional affiliations or absence of
criminal record) provided by or on behalf of the Participant;

(ix)
the Company’s discovery that, prior to the Participant’s employment with the
Company, the Participant engaged in conduct of the type described in clauses (i)
through (iv) above; or

(x)
any other material breach by the Participant of this Plan or the terms of the
Participant’s employment agreement that is not cured within 30 days after notice
to the Participant.

h.
“Change in Control” shall have the same meaning as such term is defined under
the Thermon Group Holdings, Inc. 2011 Long-Term Incentive Plan or any successor
equity incentive plan, as may be amended from time to time.

i.
“Change in Control Severance Multiple” shall mean (i) 2.5 for the Chief
Executive Officer of TGH and (ii) two (2) for all other Participants.

j.
“Change in Control Severance Period” shall mean (i) thirty (30) months for the
Chief Executive Officer of TGH and (ii) twenty-four (24) months for all other
Participants.

k.
“Claimant” shall have the meaning set forth in Section 4(c).

l.
“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended from time to time, or any successor statute thereto.





--------------------------------------------------------------------------------

Exhibit 10.1


m.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

n.
“Disability” shall mean, with respect to any Participant, (i) a physical or
mental health condition that causes such Participant to be unable to perform
Participant’s essential job functions for at least 90 consecutive days or for
120 days during any 180 day period, or (ii) such Participant receiving long-term
disability benefits under any policy, plan or program.

o.
“Effective Date” shall mean 6 March 2020.

p.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor statute thereto.

q.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

r.
“Good Reason” shall mean the occurrence of any of the following without the
Participant’s consent:

(i)
the assignment to the Participant of any duties or responsibilities materially
inconsistent with the Participant’s position , or a material reduction in the
Participant’s responsibilities and authority, except in connection with the
termination of the Participant’s employment for Cause, Disability or death;

(ii)
a material reduction by the Company in the Participant’s Annual Base Salary,
except for a non-permanent reduction that is part of a program applied to other
senior executives of the Company necessitated by economic or other financial
conditions; or

(iii)
requiring the Participant to relocate or perform services on a regular basis
more than 25 miles from the Company’s principal place of business as of the date
Participant commences participation in the Plan, or, in the event the
Participant consents to any relocation, the failure by the Company to pay (or
reimburse the Participant) for reasonable moving expenses under the Company’s
Relocation Policy in effect at the time of the relocation;

provided in each case that the Participant must notify the Company by written
notice of Participant’s intention to terminate Participant’s employment for
“Good Reason;” and provided, further, that such notice shall be provided to the
Company within ninety (90) days of the initial existence of such event
constituting “Good Reason;” and the Company shall have thirty (30) days to cure
such event after receipt of such notice and, if the Good Reason event is not
cured, the Participant shall terminate his or her employment within 30 days
following the expiration of the Good Reason cure period.
s.
“Participant” shall have the meaning set forth in Section 2.

t.
“Payments” shall have the meaning set forth in Section 3(f).

u.
“Severance Multiple” shall mean (i) 1.5 for the Chief Executive Officer of TGH
and (ii) one (1) for all other Participants.





--------------------------------------------------------------------------------

Exhibit 10.1


v.
“Severance Period” shall mean (i) eighteen (18) months for the Chief Executive
Officer of TGH and (ii) twelve (12) months for all other Participants.

w.
“Termination Date” shall mean, with respect to any Participant, the effective
date of such Participant’s termination of employment.

 
SECTION 2. Eligibility. Participants in this Plan (“Participants”) are those
“executive officers’ of TGH or the Company who are subject to Section 16 of the
Exchange Act. An individual will cease to be a Participant once such individual
ceases to be an “executive officer” of TGH or the Company who is subject to
Section 16 of the Exchange Act.
SECTION 3. Effect of Termination of Employment.
a.
Effect of Termination of Employment on Compensation and Accrued Rights. Upon
termination of a Participant’s employment with TGH and its Affiliates for any
reason, all compensation and all benefits to the Participant shall terminate,
provided that the Company shall pay the Participant: (i) the earned but unpaid
portion of the Participant’s Annual Base Salary through the Termination Date;
(ii) any annual, long-term, or other incentive award that relates to a completed
fiscal year or performance period, as applicable, and is payable (but not yet
paid) on or before the Termination Date pursuant to the terms of the underlying
award agreement, which shall be paid in accordance with the terms of such award;
(iii) a lump-sum payment in respect of accrued but unused vacation days at the
Participant’s per-business-day Annual Base Salary rate in effect as of the
Termination Date; and (iv) any unpaid expense or other reimbursements due to the
Participant (collectively, the “Accrued Rights”).

b.
Involuntary Termination and Good Reason Termination. Subject to Sections
3(g) and 5, upon a Participant’s resignation with Good Reason or the
Participant’s termination by TGH and its Affiliates other than for Cause, death
or Disability, the Participant shall be entitled to receive the following
payments and benefits set forth in this Section 3(b) (collectively, the
“Standard Severance Benefits”):

(i)
an amount equal to the Severance Multiple multiplied by the Participant’s Annual
Base Salary payable in substantially equal installments in accordance with the
Company’s normal payroll practices for the Severance Period following the
Participant’s Termination Date, with the first installment paid within sixty
(60) days following the Termination Date and such first installment including
such amounts as would have otherwise been paid during the period beginning on
the Termination Date and ending on such payment date;

(ii)
an amount equal to the Participant’s Annual Bonus for the fiscal year in which
the Termination Date occurs, prorated based on the number of days the
Participant remained an employee and payable in a lump sum within sixty (60)
days following the Termination Date; and

(iii)
within sixty (60) days following the Termination Date, a one-time lump-sum cash
payment calculated by the Company in its discretion equal to the cost of the





--------------------------------------------------------------------------------

Exhibit 10.1


Participant’s monthly COBRA premiums (determined as of the Termination Date)
multiplied by the number of months in the Severance Period.
c.
Change in Control Termination. Subject to Sections 3(g) and 5, upon a
Participant’s resignation with Good Reason or termination by TGH and its
Affiliates other than for Cause, death or Disability within twenty-four (24)
months following a Change in Control, the Participant shall be entitled to
receive the following payments and benefits set forth in this Section 3(c)
(collectively, the “Change in Control Severance Benefits”):

(i)
an amount equal to the Change in Control Severance Multiple multiplied by the
sum of (x) the Participant’s Annual Base Salary and (y) the Participant’s Annual
Bonus, payable in equal installments in accordance with the Company’s normal
payroll practices for the Change in Control Severance Period following the
Participant’s Termination Date, with the first installment paid within sixty
(60) days following the Termination Date and such first installment including
such amounts as would have otherwise been paid during the period beginning on
the Termination Date and ending on such payment date;

(ii)
an amount equal to the Participant’s Annual Bonus for the fiscal year in which
the Termination Date occurs, prorated based on the number of days the
Participant remained an employee and payable in a lump sum within sixty (60)
days following the Termination Date; and

(iii)
within sixty (60) days following the Termination Date, a one-time lump-sum cash
payment calculated by the Company in its discretion equal to the cost of the
Participant’s monthly COBRA premiums (determined as of the Termination Date)
multiplied by the number of months in the Change in Control Severance Period.

d.
Treatment of Equity-Based Awards. Treatment of the Participant’s unvested and
outstanding equity-based awards shall be as provided in the applicable plan
documents and award agreements; provided, however, that in the event of a
termination related to a Change in Control as described in Section 3(c) above,
the Chief Executive Officer shall become 100% vested in any unvested and
outstanding Annual Equity Awards as of the date of termination, including,
without limitation, restricted stock units, stock options and performance units
held by the Chief Executive Officer, and such Annual Equity Awards shall be
settled in accordance with the terms of the underlying award agreements. Any
unvested performance units held by the Chief Executive Officer at the time of
termination shall vest at the greater of (i) target and (ii) actual performance
through the Chief Executive Officer’s termination of employment.

e.
Grounds for Cause; Remedies in the Event of Material Breach. The Participant
shall not be entitled to any of the benefits described in Sections 3(b) or 3(c)
if, as of the Termination Date, grounds existed for termination of the
Participant’s employment for Cause. Notwithstanding any provisions in this
Agreement to the contrary, the Committee may, in its sole and absolute
discretion, in the event of the Participant’s material breach of a material
obligation of the Participant to TGH or the Company pursuant to any award or
agreement between the Participant and TGH or the Company: (A) terminate the
right of





--------------------------------------------------------------------------------

Exhibit 10.1


such Participant to receive the Standard Severance Benefits or the Change in
Control Severance Benefits pursuant to Sections 3(b) and (c), to the extent such
benefits have not been paid, (B) seek the recoupment of any the Standard
Severance Benefits or the Change in Control Severance Benefits paid to such
Participant under Sections 3(b) and (c), including through exercise rights of
set-off, forfeiture or cancellation, to the full extent permitted by law, with
respect to any other awards, benefits or payments otherwise due the Participant
from TGH, the Company or any of their Affiliates, to the extent the Committee in
its sole discretion deems appropriate after considering the relevant facts and
circumstances. Any termination and/or recoupment of a Participant’s benefits
under this Plan shall be in addition and without prejudice to any other remedies
that TGH or the Company might elect to assert.
f.
Section 280G. Notwithstanding anything to the contrary in this Plan, by
participating in this Plan, each Participant expressly agrees that if the
payments and benefits provided for in this Plan or any other payments and
benefits which such Participant has the right to receive from TGH, the Company
and their Affiliates (collectively, the “Payments”), would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
Payments shall be either (a) reduced (but not below zero) so that the present
value of the Payments will be one dollar ($1.00) less than three times the
Participant’s “base amount” (as defined in Section 280G(b)(3) of the Code) and
so that no portion of the Payments received by the Participant shall be subject
to the excise tax imposed by Section 4999 of the Code or (b) paid in full,
whichever produces the better net after-tax position to the Participant. The
reduction of Payments, if any, shall be made by reducing first any Payments that
are exempt from Section 409A of the Code and then reducing any Payments subject
to Section 409A of the Code in the reverse order in which such Payments would be
paid or provided (beginning with such payment or benefit that would be made last
in time and continuing, to the extent necessary, through to such payment or
benefit that would be made first in time). The determination as to whether any
such reduction in the Payments is necessary shall be made by the Committee in
good faith. If a reduced Payment is made or provided and, through error or
otherwise, that Payment, when aggregated with other payments and benefits from
TGH (or its Affiliates) used in determining if a “parachute payment” exists,
exceeds one dollar ($1.00) less than three times the Participant’s base amount,
then the Participant shall immediately repay such excess to TGH.

g.
Payment Obligations Absolute; Release of Claims. Subject to the provisions
in Sections 3(e) and (f) and 6(a), the obligations of TGH and its Affiliates
under this Section 3 shall be absolute and unconditional and shall not be
affected by any circumstances, including, without limitation, any set off,
counterclaim, recoupment, defense or other right which TGH or its Affiliates may
have against a Participant or anyone else; provided that the obligations of TGH
and its Affiliates under Sections 3(b) and (c) (except upon such Participant’s
death) shall be subject to such Participant’s execution of a general release and
waiver in a form provided by TGH or the Company, which has become irrevocable
within sixty (60) days after the Termination Date. TGH and the Company agree to
execute such form of release and waiver concurrently with the execution thereof
by Participant. All amounts payable by TGH shall be paid without notice or
demand. A Participant shall not be obligated to seek





--------------------------------------------------------------------------------

Exhibit 10.1


other employment in mitigation of the amounts payable or arrangements made under
any provision of this Section 3, and the obtaining of any such other employment
(or the engagement in any endeavor as an independent contractor, sole
proprietor, partner, or joint venturer) shall in no event effect any reduction
of the obligations of TGH and its Affiliates under this Section 3.
SECTION 4. Administration of Plan; Claims Procedure.
a.
General. Except as specifically provided herein, the Plan shall be administered
by the Committee. The Committee may delegate any administrative duties,
including, without limitation, duties with respect to the processing, review,
investigation, approval and payment of severance benefits, to designated
individuals or committees. The Committee shall be the “administrator” and a
“named fiduciary” under the Plan for purposes of ERISA.

b.
Interpretations and Variations. The Committee shall have the duty and authority
to interpret and construe, in its sole discretion, the terms of the Plan in
regard to all questions of eligibility, the status and rights of Participants,
and the manner, time and amount of any payment under the Plan. The Committee or
its representative shall decide any issues arising under this Plan, and the
decision of the Committee shall be binding and conclusive on the Participants,
TGH and the Company. Any variations from the Plan may be made only by the
Committee in its sole discretion.

c.
Filing a Claim. It is not normally necessary to file a claim in order to receive
benefits under this Plan; however, if a Participant (the “Claimant”) feels he or
she has been improperly denied severance benefits, any claim for payment of
severance benefits shall be signed, dated and submitted to the General Counsel,
as set forth in Section 7(a). The Committee shall then evaluate the claim and
notify the Claimant of the approval or disapproval in accordance with the
provisions of this Plan not later than 90 days after the Company’s receipt of
such claim unless special circumstances require an extension of time for
processing the claims. If such an extension of time for processing is required,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial 90 day period which shall specify the special
circumstances requiring an extension and the date by which a final decision will
be reached (which date shall not be later than 180 days after the date on which
the claim was filed). If the Claimant does not provide all the necessary
information for the Committee to process the claim, the Committee may request
additional information and set deadlines for the Claimant to provide that
information.

d.
Notice of Initial Determination. The Claimant shall be given a written notice in
which the Claimant shall be advised as to whether the claim is granted or
denied, in whole or in part. If a claim is denied, in whole or in part, the
Claimant shall be given written notice which shall contain (i) the specific
reasons for the denial, (ii) specific references to pertinent Plan provisions on
which the denial is based, (iii) a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary and (iv) an explanation of this Plan’s
appeal procedures, which shall also include a statement of the Claimant’s right
to bring a civil action under Section 502(a) of ERISA following a denial of the
claim upon review.





--------------------------------------------------------------------------------

Exhibit 10.1


e.
Right to Appeal. If a claim for payment of severance benefits made in accordance
with the procedures specified in this Plan is denied, in whole or in part, the
Claimant shall have the right to request that the Committee review the denial,
provided that the Claimant files a written request for review with the Committee
within 60 days after the date on which the Claimant received written
notification of the denial. The Claimant may review or receive copies, upon
request and free of charge, any documents, records or other information
“relevant” (within the meaning of Department of Labor Regulation
2560.503-1(m)(8)) to the Claimant’s claim. The Claimant may also submit written
comments, documents, records and other information relating to his or her claim.

f.
Review of Appeal. In deciding a Claimant’s appeal, the Committee shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial review of the claim. If the Claimant does
not provide all the necessary information for the Committee to decide the
appeal, the Committee may request additional information and set deadlines for
the Claimant to provide that information. Within 60 days after a request for
review is received, the review shall be made and the Claimant shall be advised
in writing of the decision on review, unless special circumstances require an
extension of time for processing the review, in which case the Claimant shall be
given a written notification within such initial 60 day period specifying the
reasons for the extension and when such review shall be completed (provided that
such review shall be completed within 120 days after the date on which the
request for review was filed).

g.
Notice of Appeal Determination. The decision on review shall be forwarded to the
Claimant in writing and, in the case of a denial, shall include (i) specific
reasons for the decision, (ii) specific references to the pertinent Plan
provisions upon which the decision is based, (iii) a statement that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records or other information relevant to the
Claimant’s claim and (iv) a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following a wholly or partially denied
claim for benefits. The Committee’s decision on review shall be final and
binding on all persons for all purposes. If a Claimant shall fail to file a
request for review in accordance with the procedures herein outlined, such
Claimant shall have no right to review and shall have no right to bring an
action in any court, and the denial of the claim shall become final and binding
on all persons for all purposes. Any notice and decisions by the Committee under
this Section 4 may be furnished electronically in accordance with Department of
Labor Regulation 2520.104b-1(c)(i), (iii) and (iv).

h.
Arbitration. Upon a Claimant’s exhaustion of the provisions set forth above, any
Claimant with a continuing dispute arising out of or relating to this Plan or
the adoption, breach, termination or validity thereof, will be settled by
binding arbitration by a panel of three arbitrators in accordance with the
commercial arbitration rules of the American Arbitration Association. The
arbitration proceedings will be located in Austin, Texas. The arbitrators are
not empowered to award damages in excess of compensatory damages and no party
shall be entitled to any damages in excess of compensatory damages. Judgment
upon any arbitration award may be entered into any court having jurisdiction
thereof and the parties consent to the jurisdiction of any court of competent
jurisdiction located in the State of





--------------------------------------------------------------------------------

Exhibit 10.1


Texas. BY PARTICIPATING IN THIS PLAN, PARTICIPANT WAIVES ANY RIGHT THAT
PARTICIPANT MAY HAVE TO A JURY TRIAL OR, EXCEPT AS EXPRESSLY PROVIDED HEREIN, A
COURT TRIAL OF ANY CLAIM ALLEGED BY PARTICIPANT.
SECTION 5. Section 409A Compliance; Changes in Law.
a.
It is the intention of TGH and the Company that the provisions of this Plan
comply with Section 409A of the Code, and all provisions of this Plan shall be
construed and interpreted in a manner consistent with Section 409A of the Code.
TGH and the Company shall administer and operate this Plan in compliance with
Section 409A of the Code and any rules, regulations or other guidance
promulgated thereunder as in effect from time to time and in the event that TGH
determines that any provision of this Plan does not comply with Section 409A of
the Code or any such rules, regulations or guidance and that as a result any
Participant may become subject to a Section 409A tax, notwithstanding
Section 7(k), TGH shall have the discretion to amend or modify such provision to
avoid the application of such Section 409A tax, and in no event shall any
Participant’s consent be required for such amendment or modification.
Notwithstanding any provision of this Plan to the contrary, each Participant
shall be solely responsible and liable for the satisfaction of all taxes and
penalties that may arise in connection with amounts payable pursuant to this
Plan (including any taxes arising under Section 409A of the Code), and neither
TGH nor the Company shall have any obligation to indemnify or otherwise hold
such Participant harmless from any or all of such taxes.

b.
In the event that TGH determines that any provision of this Plan violates, or
would result in any material liability (other than liabilities for Standard
Severance Benefits or Change in Control Severance Benefits) to the Company
under, any law, regulation, rule or similar authority of any governmental agency
(other than Section 409A of the Code), TGH and the Company shall be entitled,
notwithstanding Section 7(k), to amend or modify such provision as TGH
determines in its discretion to be necessary or desirable to avoid such
violation or liability, and in no event shall any Participant’s consent be
required for such amendment or modification.

c.
The payments under this Plan are designated as separate payments for purposes of
the short-term deferral rule under Treasury Regulation Section 1.409A-1(b)(4),
the exemption for involuntary terminations under separation pay plans under
Treasury Regulation Section 1.409A-1(b)(9)(iii), and the exemption for medical
expense reimbursements under Treasury Regulation Section 1.409A-1(b)(9)(v)(B).
As a result, (A) payments that are made on or before the later of (x) the 15th
day of the third month of the calendar year following the calendar year in which
the Participant’s right to payment ceased being subject to a substantial risk of
forfeiture, and (y) the 15th day of the third month of the Company’s fiscal year
following the Company’s fiscal year in which the Participant’s right to payment
ceased being subject to a substantial risk of forfeiture and (B) any additional
payments that are made on or before the last day of the second calendar year
following the year of the Participant’s Separation Date and do not exceed the
lesser of two times the Participant’s annual rate of pay in the year prior to
his termination or two times the limit under





--------------------------------------------------------------------------------

Exhibit 10.1


Section 401(a)(17) of the Code then in effect, are intended to be exempt from
the requirements of Section 409A of the Code to the maximum extent permissible.
d.
To the extent any amounts under this Plan are payable by reference to a
Participant’s “termination of employment,” such term and similar terms shall be
deemed to refer to such Participant’s “separation from service,” within the
meaning of Section 409A of the Code. Notwithstanding any other provision in this
Plan, to the extent any payments hereunder constitute “nonqualified deferred
compensation,” within the meaning of Section 409A of the Code (“Section 409A
Payment”), and the Participant is a specified employee, within the meaning of
Treasury Regulation Section 1.409A-1(i), as determined by TGH in accordance with
any method permitted under Section 409A of the Code, as of the date of the
Participant’s separation from service, each such payment that is payable upon
such Participant’s separation from service and would have been paid prior to the
six-month anniversary of such Participant’s separation from service, shall be
delayed until the earlier to occur of (i) the first day of the seventh month
following the Participant’s separation from service or (ii) the date of the
Participant’s death. Further, to the extent that any amount is a Section 409A
Payment and such payment is conditioned upon Participant’s execution of a
release and which is to be paid or provided during a designated period that
begins in one taxable year and ends in a second taxable year, then such
Section 409A Payment shall be paid or provided in the later of the two taxable
years.

 
e.
Any reimbursements payable to a Participant pursuant to this Plan or otherwise
shall be paid to such Participant in no event later than the last day of the
calendar year following the calendar year in which such Participant incurred the
reimbursable expense. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year. The right to any reimbursement or in-kind benefit
pursuant to this Plan shall not be subject to liquidation or exchange for any
other benefit. Any tax gross-up payment payable to a Participant, whether under
this Plan or otherwise, shall be paid to the Participant or to the applicable
taxing authorities on the Participant’s behalf as soon as practicable after the
related taxes are due, but in any event not later than the last day of the
calendar year following the calendar year in which the related taxes are
remitted to the taxing authorities.

SECTION 6. Offset; No Mitigation.
f.
To the extent permitted by Section 409A of the Code, the amount of a
Participant’s payments under this Plan shall be reduced to the extent necessary
to defray amounts owed by Participant due to unused expense account balances,
overpayment of salary, awards or bonuses, advances or loans.

a.
In no event shall any Participant be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Plan and such amounts shall not be reduced
whether or not the Participant obtains other employment.





--------------------------------------------------------------------------------

Exhibit 10.1


SECTION 7. Miscellaneous.
a.
Notices. Notices and all other communications provided for herein shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 
 
 
 
If to the Company or TGH:
 
Thermon Holding Corp.
7171 Southwest Parkway, Building 300, Suite 200
Austin, Texas 78735
Attention: General Counsel
 
 
If to a Participant:
 
At the most recent address
on file with the Company

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.


b.
GOVERNING LAW. THIS PLAN SHALL BE DEEMED TO BE MADE IN THE STATE OF TEXAS, AND,
TO THE EXTENT NOT PREEMPTED BY ERISA OR OTHER FEDERAL LAW, THE VALIDITY,
INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS PLAN IN ALL RESPECTS SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF [TEXAS] WITHOUT REGARD TO ITS PRINCIPLES
OF CONFLICTS OF LAW. By participating in this Plan, each Participant and TGH and
the Company hereby irrevocably consent to, and agree not to object or assert any
defense or challenge to, the jurisdiction and venue of the state and federal
courts located in Austin, Texas, and agree that any claim which, subject
to Section 4 above, may be brought in a court of law or equity may be brought in
any such Austin, Texas court.

c.
No Waiver. No failure by TGH, the Company or a Participant at any time to give
notice of any breach by TGH, the Company or a Participant, or to require
compliance with, any condition or provision of this Plan shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

d.
Severability. If a court of competent jurisdiction determines that any provision
of this Plan is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Plan, and all other provisions
shall remain in full force and effect.

e.
Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to this Plan all federal, state,
city and other taxes as may be required pursuant to any law or governmental
regulation or ruling and all other normal employee deductions made with respect
to the Company’s employees generally.





--------------------------------------------------------------------------------

Exhibit 10.1


f.
Headings. The paragraph headings have been inserted for purposes of convenience
and shall not be used for interpretive purposes.

g.
Interpretations. For purposes of this Plan, the words “include” and “including”,
and variations thereof, shall not be deemed to be terms of limitation but rather
shall be deemed to be followed by the words “without limitation”. The term “or”
is not exclusive. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if.” Wherever the context so requires, the masculine gender includes the
feminine or neuter, and the singular number includes the plural and conversely.

h.
Successors. This Plan shall be binding upon and inure to the benefit of TGH and
the Company and any successor of TGH or the Company, including without
limitation any person, association, or entity which may hereafter acquire or
succeed to all or substantially all of the business or assets of TGH or the
Company by any means whether direct or indirect, by purchase, merger,
consolidation, or otherwise. Participants’ rights, benefits and obligations
under this Plan are personal and shall not be voluntarily or involuntarily
assigned, alienated, or transferred, whether by operation of law or otherwise,
without the prior written consent of TGH and the Company.

i.
Other Agreement. Except as provided in (i) any awards under stock incentive
plans or programs, long term incentive programs, annual incentive program, or
similar plans or programs of TGH or the Company, and (ii) if applicable, terms
and conditions that survive upon the expiration of the employment agreement,
including any restrictive covenants contained therein, among the Participant and
TGH or an Affiliate as of the Effective Date, this Plan sets forth the entire
agreement of TGH and the Company with regard to the subject matter hereof.

j.
 Non-Duplication.  The benefits provided under this Plan are not intended to
result in any duplicative benefits to Participant and this Plan shall be
administered accordingly.  Accordingly, the Committee, in good faith, shall
exercise its discretion and to the extent permitted under applicable law,
equitably offset against Participant’s severance benefits under this Plan
against any other severance, termination, or similar benefits payable to
Participant by TGH or any of its Affiliates or amounts paid to comply with, or
satisfy liability under, the Worker Adjustment and Retraining Notification Act
or any other foreign, federal, state, or local law requiring payments in
connection with any termination of Employment or workforce reduction, including,
but not limited to, amounts paid in connection with paid leaves of absence, back
pay, benefits, and other payments intended to satisfy such liability or alleged
liability.  For the avoidance of doubt, this Plan shall replace any agreements
entered into between the Company and the Participant providing the Participant
with severance or related benefits and the Participant shall not be entitled to
benefits under both this Plan and any other severance plan or policy maintained
by TGH or its Affiliates and amounts payable under this Plan shall be reduced by
any amounts received or payable under any such severance plan or policy. To the
extent that the benefits payable hereunder are deemed to be a substitute for a
Section 409A Payment provided under another agreement with Participant, then the
benefits payable hereunder shall be paid at the same time and in





--------------------------------------------------------------------------------

Exhibit 10.1


the same form as such substituted Section 409A Payment to the extent required to
comply with Section 409A of the Code.
k.
Deemed Resignations. Any termination of a Participant’s employment shall
constitute an automatic resignation of such Participant as an officer of TGH,
the Company and each Affiliate of TGH and the Company, an automatic resignation
from the board of directors, if applicable, of TGH and the Company and each
Affiliate of TGH and the Company and from the board of directors or similar
governing body of any corporation, limited liability company or other entity in
which the Company, TGH or any Affiliate holds an equity interest and with
respect to which board or similar governing body such Participant serves as the
Company’s, TGH’s, or such Affiliate’s designee or other representative.

l.
Protected Rights. Nothing contained in this Plan or otherwise limits the
Participant’s ability to report possible violations of law or regulation to, or
file a charge or complaint with, the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Department of Justice, the
Congress, any Inspector General, or any other federal, state or local
governmental agency or commission (“Government Agencies”). This Plan does not
limit Participant’s ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company. Nothing in this Plan shall limit Participant’s
ability under applicable U.S. Federal law to (a) disclose in confidence trade
secrets to federal, state, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of law
or (b) disclose trade secrets in a document filed in a lawsuit or other
proceeding, but only if the filing is made under seal and protected from public
disclosure.

m.
No Guarantee of Employment. This Plan shall not be construed as creating any
contract of employment between TGH and its Affiliates, on the one hand, and any
Participant, on the other hand, nor shall this Plan be construed as restricting
in any way the rights of TGH or any of its Affiliates to terminate the
employment of any Participant at any time and for any reason subject, however,
to any rights of a Participant under this Plan.

n.
Amendment and Termination of this Plan. The Committee may amend, modify or
terminate this Plan at any time; provided, however, that (i) except as
specifically provided in Section 5, no amendment that is materially adverse to
any Participant will be effective without such Participant’s written consent
until one year after its adoption, (ii) termination of the Plan will not be
effective until the first anniversary of the date of the relevant corporate
action authorizing the Plan’s termination and (iii) no such amendment,
modification or termination shall affect the right to any unpaid Standard
Severance Benefits or Change in Control Severance Benefits of any Participant
whose Termination Date has occurred prior to such amendment, modification or
termination of this Plan. The failure of TGH, the Company or a Participant to
insist upon strict adherence to any term of this Plan on any occasion shall not
be considered as a waiver of the rights of TGH, the Company or such Participant
or deprive TGH, the Company or such Participant of the right thereafter to
insist upon strict adherence to that term or any other term of this Plan. No
failure or delay by TGH, the Company or any Participant in exercising any right
or power hereunder will operate as





--------------------------------------------------------------------------------

Exhibit 10.1


a waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power.
SECTION 8. Survival. The provisions of this Plan, including Sections
3, 4, 5, 6, 7 and 8 shall survive and remain binding and enforceable,
notwithstanding the expiration or termination of this Plan, the termination of a
Participant’s employment with TGH or any of its Affiliates for any reason or any
settlement of the financial rights and obligations arising from such
Participant’s participation hereunder, to the extent necessary to preserve the
intended benefits of such provisions.
* * * * * *
 
IN WITNESS WHEREOF, TGH has caused this Executive Severance Plan to be executed
on its behalf, to be effective as of 6 March 2020.
 
 
THERMON GROUP HOLDINGS, INC.
 
/s/ Bruce Thames
Bruce Thames
President & Cheif Executive Officer





